DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 03/01/2022 has been entered. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahlin et al (US 2012/0268940 A1).
In regard to claim 1, Sahlin et al discloses a lighting module for a vehicle lighting device, comprising: 
a housing (37) having a cavity which is enclosed with a light-emitting surface (this is broad—the Examiner can select from a plurality of surfaces between 16, 17, 18, and the like) enclosing the cavity; 
an LED (38) mounted in the cavity and connectable to a power source or to a control circuit, 
between the LED and the light-emitting surface is arranged a transparent optical filter (13) having an upper surface and a lower surface, 
wherein the upper surface (18) of the transparent optical filter is adapted for the passage of a minor portion of light from the cavity of the housing to the light-emitting surface (claiming “portions of light” is problematic claim language—under BRI, the Examiner can categorize emitted light into multiple groups—there is some portion of light which is reflected by 13/19, and only a minor portion which is not reflected—therefore the upper surface transmits a minor portion not reflected), while the upper surface of the transparent optical filter is adapted to reflect most of the light from the cavity of the housing back to the lower surface of the transparent optical filter (the prior art discloses the same structure as the applicant—therefore, if this arrangement as argued by the applicant reflects most of the light at this upper surface, then so too does the prior art—further, light is dynamic and chaotic—most of the light would be reflected by 18 because the majority of the light is striking 18 above the critical angle and is internally reflected), 
a spatial optical structure (19) on the lower surface of the transparent optical filter and facing the LED is arranged and adapted to scatter light from the cavity of the housing onto the upper surface of the filter (depending on incident angle, 19 would scatter light from the cavity onto the upper surface) and is also adapted to scatter light reflected from the upper surface of the filter back to the spatial optical structure (the same structure as the applicant is disclosed—therefore they work the same—the prisms of 19 would indeed reflect light reflected off 18) which is opposite the bottom of the cavity of the housing and possibly also is opposite the side surfaces of the cavity of the lighting module. (Figure 3; see [0023]-[0026] and [0048])

	In regard to claim 2, Sahlin et al discloses that the spatial optical structure is formed by a planar matrix of downwardly extending geometric bodies. (Figure 3; see [0023]-[0026] and [0048])

	In regard to claim 7, Sahlin et al discloses that the transparent optical filter is mounted on the front surface of the side wall of the housing. (Figure 3; see [0023]-[0026] and [0048])
	
	In regard to claim 8, Sahlin et al disclose that in the area of the front of the side wall of the housing, the upper surface and the lower surface of the transparent optical filter are coated with a shielding coating or layer (11) to limit light leakage from the lighting module and/or with an adhesive layer to adhere the transparent optical filter to the front surface of the side wall of the housing and for to adhere the light-emitting surface to the outer surface of the upper double-sided adhesive tape. (Figure 3; see [0023]-[0026] and [0048])

	In regard to claim 9, Sahlin et al disclose that the light-emitting surface is formed by a 2D or 3D diffusion foil or a matt filter or a milky filter (15). (Figure 3; see [0023]-[0026] and [0048])

	In regard to claim 10, Sahlin et al disclose that the bottom and, optionally, also the side walls of the cavity of the lighting module are provided with a diffusion layer (37). (Figure 3; see [0023]-[0026] and [0048])

Sahlin et al disclose a vehicle lighting device comprising at least one lighting module according to claim 1. (Figure 3; see [0023]-[0026] and [0048])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin et al (US 2012/0268940 A1).
	In regard to claim 3, Sahlin et al discloses that the spatial optical structure is formed by a planar matrix of downwardly extending pyramids. (Figure 3; see [0023]-[0026] and [0048])
	Sahlin et al fails to disclose that these pyramids have an apex angle of opening of the walls of the pyramids in the range of 60° to 80°, ideally 70°.
	However, it would have been obvious to one of ordinary skill in the art the time of filing to optimize the apex angle of the of optical structures to the range of 60° to 80°, and ideally 70°, in order to optimize to optical efficiency of the light source.
	No argument has been directed to the Examiner’s Notice rejecting claim 3. The rejection of claim 3 is Final.  

Sahlin et al fails to disclose that the spatial optical structure is formed by a planar matrix of downwardly extending cones, wherein these cones have a base diameter and the apex angle of the cones is in the range of 60° to 80°, ideally 70°.
	However, cones are a known alterative to pyramids for microstructures in the art, and further, it would have been obvious to one of ordinary skill in the art the time of filing to provide cones and to optimize the apex angle of the of optical structures to the range of 60° to 80°, and ideally 70°, in order to optimize to optical efficiency of the light source.
	No argument has been directed to the Examiner’s Notice rejecting claim 4. The rejection of claim 4 is Final.  

	In regard to claim 5, Sahlin et al fails to disclose that the LED is mounted on a PCB which at the same time constitutes the bottom of the housing of the lighting module.
	However, providing a PCB to an LED is notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art the time of filing to provide a PCB to the LED in order to properly mount and power the LED.
	No argument has been directed to the Examiner’s Notice rejecting claim 5. The rejection of claim 5 is Final.  

	In regard to claim 6, Sahlin et al fails to disclose that the transparent optical filter is housed in the side walls of the housing.
Sahlin et al does disclose that the optical filter is housed on top of the housing. Where housings come in various shapes and sizes, this in particular is a designed choice. 
	It would have been obvious to one of ordinary skill in the art the time of filing to provide the optical filter disposed between the sidewalls of the housing in order to improve the mounting of the optical filter. 
	Further, in light of claim 7, the Examiner does not see the limitation as critical. 
	No argument has been filed directed to the Examiner’s Notice rejecting claim 6. The rejection of claim 6 is Final.  

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. The applicant has argued that Sahlin et al functions differently than the applicant’s invention. The Examiner partially agrees, however, under BRI, the Examiner does not agree that the claims are condition for allowance. Mainly, the applicant’s invention, in terms of claim language, relies on function language, however the structure between the independent claim and the prior art is the same. Where the structure is the same, there is strong evidence that they are functionally equivalent. This is not to say that a claim cannot be allowable based on functional language, rather, the applicant attempts to claim their invention off the condition of a “minor portion” of the light. This is problematic under BRI. Clearly the upper surface transmits all of the light at some point in its emission—therefore a “minor portion of light” means “directly transmits” and must be treated as some arbitrary category under BRI, which the Examiner has done above. Sahlin et al, only a minor portion is directly emitted through the upper surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875